IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 45049

STATE OF IDAHO,                                  )     2017 Unpublished Opinion No. 656
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 30, 2017
                                                 )
v.                                               )     Karel A. Lehrman, Clerk
                                                 )
ROSEMARY JEAN DANA,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Order of restitution, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Rosemary Jean Dana pleaded guilty to two counts of delivery of a controlled substance,
Idaho Code § 37-2732(a)(1)(A). The district court imposed concurrent four-year sentences, with
one and one-half years determinate, suspended the sentences, and placed Dana on a term of
probation. Following the sentencing, the State requested $280 of restitution; Dana did not
object. The district court ordered $280 of restitution. Dana appeals, contending that the district
court erred by ordering her to pay $280 restitution.
       Idaho Code Section 37-2732(k) authorizes a district court to order restitution for costs
associated with the investigation of drug offenses.         Dana did not object to the requested
restitution. Generally, issues not raised below may not be considered for the first time on appeal.


                                                 1
State v. Fodge, 121 Idaho 192, 195, 824 P.2d 123, 126 (1992). Because Dana failed to object
below, she has waived that claim on appeal. Therefore, the district court’s order of restitution is
affirmed.




                                                2